Citation Nr: 0201350	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a delusional disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1979 to October 
1980.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  

The case was remanded in August 2000 for further 
development.  At that time the issue was phrased as 
entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  However, the October 
2002 Supplemental Statement of the Case (SSOC) rephrased the 
issue to include a psychosis diagnosed as a delusional 
disorder.  Accordingly, the issue has been rephrased, as 
stated on the title page.  The case has now been returned 
for further appellate consideration.  


FINDINGS OF FACTS

1.  The veteran had verified active service from November 
1979 to October 1980.  His alleged service overseas and in 
combat has not been verified.  

2.  The veteran did not engage in combat and there is no 
probative medical evidence of PTSD due any combat stressor or 
other inservice stressor.  

3.  No acquired psychiatric disorder is shown to be of 
service origin.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD and a delusional disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.326 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and, 
except as noted herein, made effective as of the date of the 
enactment of the VCAA. 

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim and which 
portion, if any, is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The September 1998 
statement of the case and the June 1999, March 2001 and 
October 2001 supplemental statements of the case advised the 
veteran of the pertinent law and regulations as well as the 
basis for the decisions in this case and, thus, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

Testimony was given at a July 1999 RO hearing.  The service 
medical records (SMRs) were obtained and associated with the 
claims folder.  Similarly, available private clinical records 
and VA records have been obtained and associated with the 
claim file.  

The RO made appropriate efforts, including during remand of 
the case, to obtain all relevant records pertaining to the 
claim for service connection for a psychiatric disorder, to 
include PTSD and a psychosis, that have been adequately 
identified and it appears that all evidence so identified has 
been obtained and associated with the record on appeal.  
Specifically, numerous VA records could not be located or are 
not at the purported place of VA treatment but those that do 
exist have been obtained.  

In the August 2000 remand the RO was, after obtaining all 
requested evidence, to determine whether the claim was well 
grounded and, if so, to afforded the veteran a VA psychiatric 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a Board remand generally confers a right to 
compliance).  However, the additional VA records obtained 
only reflect a single notation of PTSD in conjunction with 
the veteran's having sought VA dental treatment.  

Also received was a December 2000 statement from a VA 
psychologist and a May 2001 statement jointly signed by the 
same VA psychologist and a VA psychiatrist.  In the December 
2000 statement the VA psychologist, who had not examined the 
claim file, requested further evaluation of the veteran's 
service connection claim and assemblage of VA records.  In 
the May 2001 statement it was noted that the veteran had 
initially been referred in June 1999 for alcohol dependence 
and it was reported that the veteran had "flashbacks" of 
traumatic inservice events having to do with nuclear 
explosions, access to nuclear launch codes, and being part of 
a top-secret mission commanded directly by the President of 
the United States.  He had also been under pressure from 
various governmental agencies not to discuss these 
experiences with others.  While there were multiple 
psychiatric diagnoses, the temporal relationship between the 
onset of symptoms and military service was unclear.  The 
veteran was hospitalized during service and at a VA facility 
in Louisiana following discharge when he was treated with 
psychotropic medication.  

A review of the service medical records reveals that the 
veteran was not hospitalized during service for psychiatric 
purposes, although he was monitored in August and September 
1980 for multiple drug abuse, and placed on a profile 
precluding the use of weapons, motor vehicles or machinery.  

In October 1980, the veteran underwent VA hospitalization in 
Louisiana for multiple drug abuse and a personality disorder, 
although a thought disorder was also to be ruled out.  

The veteran testified at the 1999 RO hearing that he had 
first been treated for psychiatric symptoms in 1986 (pages 19 
and 20 of that transcript).  

The February 1999 VA psychiatric examination, which was for 
the purpose of determining whether the veteran had PTSD, 
yielded no such diagnosis and a June 1999 statement from a VA 
physician reflects that the veteran's symptoms "resemble 
PTSD, but are secondary to his delusional disorder" although 
the veteran reported "that his psychiatric symptoms began 
while he was serving in the Air Force."  

The evidence in conjunction with the August 2000 remand does 
not add sufficient probative value as to warrant additional 
VA psychiatric evaluation for diagnostic purposes and does no 
more that reiterate the veteran's vague allegations of 
inservice stressors which were previously on file.  
Accordingly, there is no prejudice to the veteran in not 
having undergone an additional VA psychiatric examination.  

The record on appeal indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claim.  See VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (VA is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Thus, the RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the implementing VA regulations.  

Generally, for service connection to be granted, it is 
required that the evidence establishes that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
To establish chronicity, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b).  Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001).  

Where, as here, a veteran had 90 or more days of war or 
peacetime service after December 31, 1946, and a psychosis 
manifests to 10 percent or more within one year of such 
service it is rebuttably presumed to be of service 
incurrence, absent affirmative evidence to the contrary, 
even if there is no evidence thereof during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In determining if a "chronic" 
disease manifested to 10 percent or more within one year 
after service, the applicable diagnostic code in the VA 
Schedule for Rating Disabilities may be used in determining 
whether the disability manifested to a degree of 10 percent.  
Cross v. Derwinski, 2 Vet. App. 150, 153 (1992).

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease 
need not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of 
reasonableness in lapse of time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in 
diagnosing the disability and the strength of the evidence 
establishing an identity between the disease manifestations 
and the subsequent diagnosis.  A strong evidentiary link 
tends to ensure the disease is not due to 'intercurrent 
cause' as set forth in 38 C.F.R. § 3.303(b).  Cook v. Brown, 
4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 64 
Fed. Reg. 117 (1999).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
inservice events, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 
(1999).  

When PTSD is claimed as a result of combat stressor(s), 
there must be a specific finding of fact of whether the 
veteran was engaged in combat and, if so, whether the 
claimed stressor(s) is related to combat.  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (effective prior to June 18, 1999).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
engaged in combat with the enemy and the claimed stressor(s) 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, 
conditions, or hardships of [combat] service'."  Zarycki v. 
Brown, 6 Vet. App. 91, 198 (1993); 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  

Where it is determined from all the evidence that the 
veteran did not engage in combat with the enemy or is 
claiming stressors not related to combat, lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147.  Rather, 
such testimony must be corroborated by 'credible supporting 
evidence' and must not be contradicted by service records.  
38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. 91, 98 (1993).  

The required inservice stressor corroboration need not be 
established by service records alone but may be obtained 
from other sources.  Cohen, at 142 (citing M21-1, Part VI, 
7.46(f) (Sept. 21, 1992).  However, an opinion of a mental 
health professional based on a postservice examination of 
the veteran cannot be used to establish the occurrence of 
the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

Here, the veteran relies primarily upon alleged combat 
stressors as the causation of his alleged PTSD.  During the 
July 1999 RO hearing and in other statements, the veteran 
reported that he was chosen for a top secret mission to 
assassinate the ruler of Iran at a time when that country had 
taken American hostages and that during rigorous training his 
life was in danger from gunfire and explosives.  Moreover, he 
was given some unspecified drug or underwent some type of 
"subliminal" programming by the government which caused him 
to hallucinate and that he was then shipped to Iran where he 
participated in combat.  He has made vague allegation of 
stressors dealing with his purported duties as they relate to 
military readiness with respect to nuclear weapons.  

The veteran's DD 214 does not reflect that he had any foreign 
or overseas military service during his active duty or that 
he was awarded decorations, awards or medals indicative of 
participation in combat.  To the contrary, his SMRs reflect 
that he received regular treatment in the continental United 
States during his entire time of his military service.  
Furthermore, service personnel records include an airman 
performance report.  The report indicated that the veteran 
was having extreme difficulties adapting to the military, was 
apathetic, and became withdrawn and despondent at the 
slightest sign of adversity.  Cross training into another 
program was recommended.  The DD Form 214 reflects that he 
was separated from service with slightly less than one year 
of service due to "personal abuse of drugs - other than 
alcohol."

In a July 1999 RO hearing, the veteran testified that he 
participated in top-secret activities, including being 
prepared to enter a secured military bunker to launch nuclear 
missiles and participation in a top-secret project to 
assassinate the lead of Iran (when that country had taken 
American hostages).  However, while the veteran did have a 
military occupational specialty of apprentice security 
specialist, as listed on his DD 214, and has submitted 
documents verifying the specialty, there is no corroborative 
evidence that he ever served overseas or participated in 
combat.  Indeed, at the 1999 hearing, he testified that he 
had been given mind-altering drugs or subliminal programming 
during service and consequentially, he could not be sure that 
he had served in combat in Iran.  

The veteran also submitted a handwritten statement from his 
father that the veteran had been escorted off of a military 
base, at some time after his military service, by "OSI" 
officers which, the father believed, verified the veteran's 
statements (and testimony) that he was placed under duress by 
United States government not to discuss his inservice 
military activities, including his purported stressors. 

However, none of this is of sufficient probative value as to 
corroborate the veteran's alleged inservice stressors and is 
insufficient to established the veteran's presence in a 
combat zone or participation in combat.  

Accordingly, the Board concludes that the veteran did not 
participate in combat.  The Board must now find evidence of 
stressors that are corroborated by 'credible supporting 
evidence' and must not be contradicted by service records.

During service the veteran was hospitalized for physical 
aliments but not for psychiatric treatment.  In September 
1980 he was anxious about decertification after turning 
himself in for help with drug abuse.  He was discharged from 
military service for multiple drug abuse and a psychiatric 
evaluation at service separation in September 1980 revealed 
he had a flat affect but in an adjunct medical history 
questionnaire there were no complaints of a psychiatric 
nature and he denied a personal history of psychosis.  

In October 1980, six days after discharge from service, the 
veteran was admitted to a VA medical center for treatment of 
multiple drug abuse.  He reported having first used drugs by 
using marijuana in 1972 and since then had abused other 
drugs, such as cocaine, opium, heroin, and alcohol.  He 
complained of nervousness, insomnia, isolation, and poor 
interpersonal relationships.  A psychological consultation 
indicated substance abuse but a thought disorder was to be 
ruled out.  On mental status examination, he was very anxious 
and restless and he seemed confused.  There was no marked 
thought disorder.  He was well oriented in three spheres.  At 
discharge he was drug free but continued to have the same 
psychological condition.  The discharge diagnoses were 
multiple drug abuse and a paranoid personality, and a thought 
disorder was to be ruled out.  

The veteran's original October 1980 VA claim for service 
connection for a psychiatric disorder was denied by a May 
1981 rating action, of which he was notified the next month, 
which denied service connection for a paranoid personality 
disorder.  

Records pertaining to the veteran's claim for Social Security 
Administration benefits were received in February 1999.  
November 1986 records from the Golden Valley Health Center 
show treatment for a psychosexual disorder.  An October 1988 
psychiatric report included the veteran's statement that he 
experienced flashbacks of early childhood abuse.

In his June 1996 Disability interview, the veteran reported a 
history of PTSD with disabling flashbacks and he recalled 
childhood sexual abuse.  He noted that he had a borderline 
personality disorder.   

In statements dated in June and October 1996, F.A. Silva, 
M.D., reported having treated the veteran since 1994.  The 
veteran had a history of hospitalizations, usually associated 
with psychotic episodes.  Reportedly, his first psychotic 
episode apparently occurred during service.  However, the 
physician gave no further information or details of any 
alleged inservice psychotic episode.  He claimed to have 
flashbacks related to a seizure at time when, he believed, he 
had been programmed to kill the ruler of Iran.  It was 
reported that the veteran heard machine-gun fire and would 
then become easily agitated.  

VA records since 1996 reflect some diagnoses of PTSD but 
without an in-depth psychological evaluation at those times.  
He was provided such an evaluation during VA hospitalization 
beginning in October 1998.  Psychological testing at that 
time revealed that those with his profile were likely to be 
psychotic with autistic, fragmented, and circumstantial 
thinking.  Thought content was likely to be bizarre.  Such 
patients responded to stress and pressure by withdrawing into 
fantasy and daydreaming.  Paranoid schizophrenia was the most 
likely diagnosis.  The veteran indicated that he might be 
killed or put on trial if he revealed classified information 
relating to his purported psychological problems during 
service and also stated that for the past 18 years he had 
been stalked by Middle Eastern terrorists.  He continued to 
insist that he had been a member of the Air Force Special 
Weapons Combat Team run by the Joint Chiefs of Staff directly 
under the President of the United States.  The papers 
supplied by the veteran indicated that he had had security 
clearance during service but he also insisted that other 
papers, which appeared to be no more than routine orders and 
lists, contained a coded Executive Order from the President 
of the United States.  He related having been in combat 
situations at missile launching facilities in the Middle East 
and later in another country, possibly Saudi Arabia, which 
had been hit by a Scud Missile.  The veteran's self-related 
history was noted to be inconsistent and implausible and was 
an extensive systematized and pervasive delusional system.  
The discharge diagnoses were a paranoid type delusional 
disorder, although paranoid schizophrenia was to be ruled 
out, and a major depressive disorder was to be considered.  

On VA psychiatric examination in February 1999 the veteran's 
claim file was reviewed.  The veteran acknowledged that it 
was possible that he had been experimented on with drugs and 
subliminal training to kill the ruler of Iran and that he 
never left the U.S.A. or that he did leave the country and 
did participate in combat, but he was not sure which of these 
was true.  On psychological testing he had extreme elevation 
on a variety of clinical scales, including the Mississippi 
Scale for Combat-Related PTSD.  The diagnoses were a 
psychotic disorder, not otherwise specified; a depressive 
disorder, not otherwise specified; and alcohol dependence, in 
apparent remission.  

A VA physician reported in June 1999 that the veteran's 
symptoms resembled "PTSD, but are secondary to his 
delusional disorder.  These symptoms cause intense anxiety, 
mood lability, and at time [sic] overwhelming stress.  
However, his primary psychiatric diagnosis remains that of 
Delusional Disorder.  He reports that his psychiatric 
symptoms began while he was serving in the Air Force."  

Another VA psychologist reported in November 1999 that he had 
seen the veteran in individual counseling since June 1999 for 
services related to alcohol dependence.  The information 
provided was "self-report" material from the veteran 
without an extensive review of his medical records or claim 
file, and, thus, the information provided had to be 
considered within the context of other medical documentation.  
The veteran reported having had no major alcohol abuse or 
alcohol-related problems prior to service but having 
experienced his first alcoholic blackout during service.  He 
began drinking heavily at that time to cope with the stress 
and trauma he experienced, as described in other 
documentation.  He continued to be troubled by these events 
after service and, thus, continued to abuse alcohol.  

That same VA psychologist reported in April 2000 that he had 
not performed a formal assessment of any PTSD symptoms and 
the information continued to be self-reported material from 
the veteran.  His self-reported material included experiences 
that can be associated with PTSD and the most prominent 
problem spontaneously reported by him were instances of 
flashbacks in which he re-experienced events that reportedly 
occurred in service.  He also reported emotional distress 
associated with experiences reminiscent of his military time, 
i.e., seeing people that reminded him of his military friends 
and hyperalertness.  

In this case, there are diagnoses of PTSD but these are 
predicated either upon preservice childhood abuse or reported 
inservice stressors which have not been verified.  To the 
extent that there is a diagnosis of PTSD due to inservice 
combat, that diagnosis was predicated upon an unverified 
history related by the veteran of various combat stressors 
and is without probative value inasmuch as this diagnosis can 
only have as much probative value as the history relied upon 
to render the diagnosis.  Since the history is without 
probative value, the diagnosis is likewise without probative 
value.  The Board is unable to find "credible supporting 
evidence"  of stressors related to service.

There is clinical evidence of a personality disorder.  
However, personality disorders, as such are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, are not disabilities for which service connection may 
be granted.  38 C.F.R. § 3.303(c) (2001).  

As to any other acquired psychiatric disorder, to include a 
psychosis, the single inservice notation of the veteran being 
anxious in conjunction with his service discharge, even when 
considered with the flat affect noted at the discharge 
examination, and a possible thought disorder during VA 
hospitalization within a month after service, do not 
establish that an acquired psychiatric disorder is of service 
origin.  Rather, the current psychosis of a delusional 
disorder is not shown to have manifested until it was first 
formally diagnosed years after military service. 

Accordingly, service connection for an acquired psychiatric 
disorder, to include PTSD and a delusional disorder, is not 
warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and a delusional disorder, is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

